—In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated October 12, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff seeks to recover damages for personal injuries sustained as a result of a rape committed in the apartment building where she resided and which is owned and managed by the defendants. We find that the Supreme Court properly granted the defendants’ motion for summary judgment. The plaintiffs failed to establish that the defendants had notice of prior criminal activity in the building so as to make the present crime foreseeable (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507; Grignoli v New York City Hous. Auth., 196 AD2d 525). The plaintiffs’ proof of prior criminal activity in the neighborhood surrounding the defendants’ building was patently insufficient to raise a triable issue of fact (see, Rozhik v 1600 Ocean Parkway Assocs., 208 AD2d 913; cf., Jacqueline S. v City of New York, 81 NY2d 288). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.